DETAILED ACTION

Status of Claims
Claims 1, 2, 4-8, and 15-20 are pending and presented for examination on the merits.
Claims 1, 4, 5, and 7 are currently amended.  Claims 15-20 are new.

Status of Previous Claim Objections
The previous objections to claims 1 and 5 are withdrawn in view of the amendments to the claims.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1, 2, and 5 under 35 U.S.C. § 112(b) for containing the relative term “light” in the phrase “light element” is maintained.  The examiner’s response is found in the ‘Response to Arguments’ section of the this Office action.
The previous rejection of claim 3 under 35 U.S.C. § 112(b) for containing the relative term “light” (“light element”) is moot in view of the canceled status of the claim.
The previous rejection of claim 4 under 35 U.S.C. § 112(b) for containing the relative term “light” (“light element”) is withdrawn in view of the amendment to the claim.
The previous rejections of claims 5-8 under 35 U.S.C. § 112(b) for containing the indefinite phrases “an Ni layer in which N is mainly present” and “a center position” are  withdrawn in view of the amendments to claim 5.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 19 and 20, the claims do not comply with 112(a) because they recite limitations that are not described in the disclosure as originally filed.  Specifically, claim 19 recites that the light element is an element having an atomic number of 11 or lower, and claim 20 recites that the light element is an element having an atomic number of 7 or lower.  The examiner acknowledges that the original disclosure discloses light elements of B, C, and N, which have atomic numbers of 5, 6, and 7, respectively.  See original claim 4; specification at page 5/24, lines 20-22.  However, the specification and original claims do not identify light elements as specifically encompassing elements having atomic numbers of 8-11 (in the case of claim 19) and atomic numbers of 1-4 (in the case of both claims 19 and 20).  Thus, the claims contain new matter because the claimed ranges are not supported by the disclosure as originally filed, thereby not reasonably conveying possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0044768 (A1) or WO 2016/171232 (A1) to Makino (“Makino”), with evidence from "Glossary of Metallurgical and Metalworking Terms," Metals Handbook, ASM Handbooks Online, ASM International, 2002, pp. 1, 12, 257 (“ASM Glossary”), alone, or optionally in view of US 2013/0228716 (A1) to Suetsuna et al. (“Suetsuna”).
US 2018/0044768 (A1) is a continuation of WO 2016/171232 (A1) and will serve as its translation.  All citations to Makino will refer to the US publication unless otherwise noted.
Regarding claim 15, Makino teaches a magnetic material made of FeNi alloy comprising an L10-type FeNi ordered phase.  Abstract; para. [0072], [0079].  The alloy may contain one or more additive elements that may include N, C, and/or B, among others.  Para. [0083], [0085], [0093], [0095].  
The Fe and Ni in the FeNi alloy are 65-90 at.%.  Para. [0081].  This suggests that additive elements as the remainder can be as low as 10 at.% in total.  Since the additive element as a group may comprise multiple individual elements, the individual elements may be present in quantities even smaller than 10 at.%.  For example, B can be as low as 2 at.% (para. [0095]).  This corresponds to at least some of the additive elements being dopant elements.
Makino teaches that a melt of the alloy can be rapidly melt-quenched by atomization to form thin strips.  Para. [0092].  Although Makino does not label the thin strips as granular particles, atomization is a process that disintegrates molten metal into particles.  See ASM Glossary at page 12 of 257.  Thus, the thin strips satisfies the claim term ‘granular particles.’
Furthermore, even if the thin strips in Makino are deemed to be different from granular particles, it is well established that differences in shape and/or size are prima facie obvious.  See MPEP § 2144.04(IV)(A)-(B).  Therefore, if thin strips and granular particles are interpreted to have different morphologies, there is no patentable difference because the underlying alloy is the same and their only difference would be size and/or shape.
Alternatively, Makino teaches that a melt of the alloy can be rapidly melt-quenched by atomization to form thin strips (para. [0092]), but not granular particles.
Suetsuna is directed to magnetic particles such as FeNi-based alloys, which are capable of obtaining high magnetic permeability.  Para. [0055], [0056].  The particles may be made by atomization.  Para. [0143].  Atomization can create spherical particles (granular particles).  Para. [0294], [0308], [0309]; FIG. 1.  Magnetic materials can be used to manufacture devices such as inductor elements, electromagnetic wave absorbers, magnetic inks, and antenna apparatuses (para. [0003]), and there is a need to use them in ribbon and powder form (see para. [0027]).  It would have been obvious to one of ordinary skill in the art to have carried out the atomization process of Makino in a manner that produces granular particles because Makino’s alloys in powdered form would broaden its ability to be used in various manufacturing processes, such as powder metallurgy (compression/compaction), and varying products, such as magnetic inks.

Allowable Subject Matter
Claims 1, 2, 5-8, 19, and 20 are free from prior art rejections.
Claims 1, 2, and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter for claims 4 and 6-8: The prior art of record do not teach or suggest the claimed granular particle as claimed, including the structure of a particle doped at the surface layer or at the center with B, C, and/or N (claim 4) or a particle with the aforementioned structure doped with nitrogen (N) and comprising L10-Fe2Ni2N (claim 6).  Additionally, the prior art of record do not teach or suggest methods of making the claimed structures.
Claims 19 and 20 are free from prior art rejections, but they are subject to the rejections under 35 U.S.C. § 112(a), as noted above.
Claims 16-18 are allowed.  The following is a statement of reasons for the indication of allowable subject matter for claims 16-18: The prior art of record do not teach or suggest the claimed granular particle as claimed, including the structure doped with nitrogen (N) and L10-Fe2Ni2N.  Additionally, the prior art of record do not teach or suggest methods of making the claimed structure.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered, but they are not persuasive.
Applicant argues that the term “light” in the claim feature “light element” is not a relative term because a person having ordinary skill in the art would understand the scope of the term.  Applicant cites the “Computed Tomography Scanning...” non-patent literature (NPL) document (“NPL Document”) as support.
In response, this argument is not persuasive because the NPL Document is directed to a field entirely different from the field of the instant invention.  The NPL Document is directed to X-ray fluorescence spectrometry, whereas the instant invention is directed to the field of L10 ordered FeNi magnetic particles and dopant elements in such particles.  The X-ray fluorescence in the NPL Document is utilized to characterize a core of the Salina Formation from a vertical well in West Virginia.  There is no discussion of the “light elements” in the context of being dopants in FeNi alloys or magnetic alloys in general.
Additionally, the NPL Document associates two definitions with the term “light element” (page 28 – Section 3.1.3).  In one definition, light elements cover H to Na, and in another definition, light elements cover H to Si.  There is no distinction as to which would apply in the case of a dopant for magnetic materials.  Thus, it would be unclear to a person of ordinary skill in the art which definition would govern the invention as claimed.  Therefore, the rejection under 112(b) is maintained.
Applicant argues that Lewis does not teach the features in claim 1.
In response, the argument has been considered, but it is moot because the Lewis reference is not applied to reject any pending claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        October 21, 2022